         Case 1:20-cr-00077-SPW Document 10 Filed 08/18/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


 UNITED STATES OF AMERICA,                  CR 20-77-BLG-SPW-02

             Plaintiff,
                                            ORDER QUASHING SUMMONS.
      vs.                                   ISSUING WARRANT, AND
                                            VACATING ARRAIGNMENT
 KRYSTAL FIREBEAR,

             Defendants.

      Upon motion of the United States, and for good cause shown,

      IT IS ORDERED that the summons issued in this case that requires the

defendant to appear and answer to the indictment, on August 25, 2020, be

QUASHED. The Clerk shall prepare and issue a warrant of arrest for the

defendant.

      IT IS FURTHER ORDERED that the arraignment currently scheduled on

August 25, 2020, at 9:00 a.m., be VACATED. The arraignment will be rescheduled

upon the arrest of the defendant.

      DATED this 18th day of August, 2020.

                                        ____________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge




                                        1
